PER CURIAM.
This is a petition by the Board under § 10(e) of the Act, 29 U.S.C.A. § 160(e), to enforce the order of the Board of November 4, 1960. This order was entered pursuant to formal settlement stipulation which expressly included a provision for entry of a court order of enforcement. Nothing presented in the related case of Carpenters’ District Council of Miami et al. v. Boire, Regional Director, 5 Cir., 1961, 288 F.2d 454, affords any basis for repudiating the settlement or the entry of an enforcement order.
Order enforced.